ACCEPTED
                                                                                                 01-15-00124-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           6/16/2015 12:50:22 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                                  CAUSE NO. 01-15-00124-CV

        SUNBELT RENTALS, INC.                §         IN THE 1st COURT OF APPEALS
                                                                              FILED IN
                                             §                         1st COURT OF APPEALS
        VS.                                  §                             HOUSTON, TEXAS
                                             §                         6/16/2015 12:50:22 PM
        SOUTHWEST PIPE                       §                         CHRISTOPHER A. PRINE
        SERVICES, INC. AND                   §                                  Clerk
        JOE BRIERS                           §

           DEFENDANTS’, SOUTHWEST PIPE SERVICES, INC. AND JOE BRIERS
                SECOND MOTION FOR CONTINUANCE TO FILE BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendants, Southwest Pipe Services, Inc and Joe Briers,

(hereinafter “SWP”) and files this their Motion for Continuance to File Brief and will

respectfully show this Honorable Court the following:

        SWP’s brief is currently due June 16, 2015. Counsel for Appellants has been working

diligently to complete the brief, however, it will not be completed by the deadline prescribed

by the Court. Due to unexpected family obligations the past week, counsel has been unable

to complete the brief by the deadline. Therefore, Appellants request a continuance for the

filing of the brief of at least 10 days.

        WHEREFORE, PREMISES CONSIDERED, Appellants pray that the due date for the

brief be extened at least 10 days fom June 16, 2015.




	  
                                                   Respectfully submitted,
                                                    JASON A. POWERS, ATTORNEY




                                                   _________________________________
                                                   Jason A. Powers
                                                   SBOT 24027745
                                                   PO Box 272425
                                                   Houston, Texas 77277
                                                   Tele: (832) 647-8493
                                                   Fax: (832) 415-0593
                                                   jason@jasonapowers.com

                                                   ATTORNEY FOR DEFENDANTS



                              CERTIFICATE OF SERVICE

       This is to certify that on June 16, 2015, a true and correct copy of the foregoing
instrument has been sent to all counsel of record in accordance with the Texas Rules of Civil
Procedure.




                                                   _________________________________
                                                   Jason A. Powers